In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Kitson, J.), entered August 7, 2002, which granted the motion of the defendants Martha Kenny, John Kevin Kenny, and Kenny Family Lost Tree Trust for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with costs.
In their motion for summary judgment, the respondents made a prima facie showing of entitlement to judgment as a
*927matter of law (see Zuckerman v City of New York, 49 NY2d 557, 562 [1980]). In opposition, the appellant failed to raise a triable issue of fact to demonstrate that the owner either created the dangerous condition or had actual or constructive notice of its existence (see Gordon v American Museum of Natural History, 67 NY2d 836 [1986]; Marasia v Noyl Coram, 260 AD2d 607 [1999]).
Accordingly, the Supreme Court properly granted the respondents’ motion for summary judgment dismissing the complaint insofar as asserted against them (see Carter v National Amusements, 287 AD2d 589 [2001]; Rodriguez v Notre Dame Academy of Staten Is., 274 AD2d 509, 510 [2000]; Kimmel v Ground Round, 272 AD2d 449 [2000]). Smith, J.P., Crane, Mastro and Rivera, JJ., concur.